Name: Commission Regulation (EC) NoÃ 204/2005 of 4 February 2005 determining to what extent import right applications submitted during the month of January 2005 for live bovine animals weighing between 80 and 300Ã kg as part of a tariff quota provided for in Regulation (EC) NoÃ 1204/2004 may be accepted
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  international trade;  trade;  tariff policy
 Date Published: nan

 5.2.2005 EN Official Journal of the European Union L 33/5 COMMISSION REGULATION (EC) No 204/2005 of 4 February 2005 determining to what extent import right applications submitted during the month of January 2005 for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1204/2004 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1204/2004 of 29 June 2004 opening and providing for the administration of a tariff quota for live bovine animals weighing between 80 and 300 kg and originating in Bulgaria or Romania (1 July to 30 June 2005) (2), and in particular Articles 1(4) and 4 thereof, Whereas: (1) Article 1(3)(b) of Regulation (EC) No 1204/2004 lays down the number of head of live bovine animals weighing between 80 and 300 kg falling within CN code 0102 90 05 and originating in Bulgaria or Romania which may be imported under special conditions in the period 1 January to 31 March 2005. The quantities covered by import licence applications submitted are such that applications may by accepted in full. (2) The quantities in respect of which licences may be applied for from 1 April 2005 should be fixed within the scope of the total quantity of 153 000 animals, conforming to Article 1(4) of Regulation (EC) No 1204/2004, HAS ADOPTED THIS REGULATION: Article 1 1. All applications for import certificates made in the month of January 2005 pursuant to Article 3(3), second subparagraph, third indent, of Regulation (EC) No 1204/2004 are hereby met in full. 2. The number of animals referred to in Article 1(3)(c) of Regulation (EC) No 1204/2004 is 66 495. Article 2 This Regulation shall enter into force on 5 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 230, 30.6.2004, p. 32.